UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4944


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN MCCORMICK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00080-TLW-2)


Submitted:   February 17, 2012            Decided:   March 8, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Thomas McBratney, III, MCBRATNEY LAW FIRM, PA, Florence,
South Carolina, for Appellant.     Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina;
Robert Frank Daley, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stephen McCormick appeals his conviction and the 110-

month sentence imposed following his guilty plea to felon in

possession of firearms, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2) (2006).                  Counsel for McCormick filed a brief in

this court in accordance with Anders v. California, 386 U.S. 738

(1967), questioning whether the district court complied with the

Federal     Rules     of        Criminal   Procedure          11,   erred      in   enhancing

McCormick’s     offense           level    by    four    levels,      pursuant        to   U.S.

Sentencing Guidelines Manual (“USSG”) § 2K2.1(b)(6) (2010), or

imposed an unreasonable sentence.                     Counsel states, however, that

he   has    found     no    meritorious         grounds       for   appeal.          McCormick

received     notice        of    his    right    to    file    a    pro   se   supplemental

brief, but did not file one.                    The Government declined to file a

brief.      Because we find no meritorious grounds for appeal, we

affirm.

              Because McCormick did not move in the district court

to withdraw his guilty plea, the Rule 11 hearing is reviewed for

plain error.        United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).         “To establish plain error, [McCormick] must show

that an error occurred, that the error was plain, and that the

error      affected    his        substantial         rights.”        United        States   v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                              Here, the record

confirms that the district court substantially complied with the

                                                2
requirements       of     Rule       11.      Accordingly,       we    conclude       that

McCormick’s guilty plea was knowing and voluntary.

              We review a sentence imposed by a district court under

a   deferential       abuse     of   discretion      standard.        Gall   v.    United

States, 552 U.S. 38, 51 (2007); United States v. Lynn, 592 F.3d

572, 575-76 (4th Cir. 2010).                We begin by reviewing the sentence

for    significant       procedural         error,    including       such   errors    as

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on   clearly         erroneous     facts,    or   failing      to   adequately

explain the chosen sentence — including an explanation for any

deviation from the Guidelines range.”                  Gall, 552 U.S. at 51.            If

there are no procedural errors, we then consider the substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.                United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).

              We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                             The

district      court     did    not    err   in    enhancing   McCormick’s         offense

level for possessing the firearms in connection with another

felony offense, as the Guidelines specify that the enhancement

applies to the circumstances of McCormick’s crime.                       USSG § 2K2.1

cmt.    n.14(B).         The    district      court    correctly       calculated     the

                                              3
Guidelines range and understood that it was advisory, considered

the § 3553(a) factors, and adequately explained the sentence.

Thus, we conclude that the court imposed a reasonable sentence

under the circumstances.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                 This court

requires that counsel inform McCormick, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If McCormick requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on McCormick.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid    the

decisional process.

                                                                       AFFIRMED




                                        4